      Case 18-32648        Doc 17      Filed 02/20/19 Entered 02/20/19 13:19:45                Desc Ch 7 Cls
                                           w/o Dischg Page 1 of 1
Form cxdsch7

                                   UNITED STATES BANKRUPTCY COURT
                                         Northern District of Illinois
                                              Eastern Division
                                              219 S Dearborn
                                                 7th Floor
                                             Chicago, IL 60604



In Re:
                                                           Case No. 18−32648
                                                           :
Demetrios T Booras                                         Chapter : 7
11111 S. 84th Street                                       Judge :   A. Benjamin Goldgar
Palos Hills, IL 60465
SSN: xxx−xx−3164 EIN: N.A.




                     NOTICE OF CHAPTER 7 OR 11 CLOSED WITHOUT DISCHARGE



      All creditors and parties in interest are notified that the above−captioned case has been closed without entry of
discharge as Debtor did not file Official Form 423, Certification About a Financial Management Course. If the debtor
subsequently files a motion to reopen, the reopening fee must be paid.




                                                            FOR THE COURT




Dated: February 20, 2019                                    Jeffrey P. Allsteadt, Clerk
                                                            United States Bankruptcy Court
